         Case 3:20-cv-02731-VC Document 179 Filed 05/15/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                   Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                        ORDER FOR FURTHER
                                                    INFORMATION RE DEFERRED BAIL
          v.                                        APPLICATIONS
  DAVID JENNINGS, et al.,
                 Defendants.



       To aid the Court in adjudicating bail applications the Court has previously deferred, the
parties should submit additional information as described below. This information can be
provided on the same schedule as bail applications and responses:
   1. Maria del Carmen Carrillo de Varela. The parties should address: (1) the identity and

       adequacy of the proposed custodian; (2) how Ms. Carrillo de Varela would be transported

       to Texas upon release.

   2. Juan Jose Erazo Herrera. The Court is considering Mr. Erazo Herrera’s current

       dangerousness, and the parties may submit further information on this issue.

   3. Livia Pinheiro. The parties should provide information regarding the basis for the IJ’s

       conclusion that Ms. Pinheiro is a danger and a flight risk, as well as further details

       regarding her criminal convictions (particularly as it relates to whether Ms. Pinheiro

       would be a danger to the community).

   4. Lawarence Kuia Mwaura. The Court is still considering this request.

   5. Pravindar Singh. The Court is still considering this request.
         Case 3:20-cv-02731-VC Document 179 Filed 05/15/20 Page 2 of 2




   6. Eleazar Porcayo Garcia. The parties should provide further information about the

      events underlying Mr. Porcayo’s criminal conviction, including his role in the criminal

      scheme, and anything else they wish to provide on the issue of dangerousness.

   7. Aylaliya Birru. The Court is still considering this request.

   8. Ajaypal Singh. The parties should address the nature of Mr. Singh’s probation violation.

   9. Guillermo de Jesus Hernandez. The Court is still considering this request.

   10. Nestor Chavez. The parties should provide further information about (1) the pending

      warrant, (2) how Mr. Chavez will be transported to Washington State, and (3) the

      suitability of the custodian.

   11. Gustavo Raudales Banegas. The Court is still considering this request.

   12. Maximo Martinez-Juan. The Court is still considering this request.



      IT IS SO ORDERED.

Dated: May 15, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge




                                               2
